    Case 0:18-cv-63035-AMC
                 l
                           Document 76 Entered on FLSD Docket 08/24/2020 Page 1 of 19

'

                                                           . F1I-ED.-DY*
                                                               t'   .                      .*
               ;   *'           *
               t pz/ * /:wJ
                                                                   r
                                                                   j,
                                                                    .ju
                                                                      -:a
                                                                        âj e
                                                                           gg2g
                 fê      y/ p           'o                         ANGELA E.NOBLE           -''
                                                                  CLERtf.U.S.DtST,CJ'!L
              At#r /4œ              /.n '    -   .
                                                                 S.D.IF FLA.- F7.Ug,IJD,

               !
               )
               ' g .a ,.#z
                        ,   *                                            .   *
                                                                                                  '*'*'   '   ''*

               I
               !
Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 2 of 19




                                                                               J
           LC:zw z$< wmnàA gswA 'h, z,=.zvl.x z
                                           ..


           L' > ' zo ,4. 44 e.o gv pw/y
           .
               ,. u ,yl ez             oo p> .
                                             ,igw           .
          py7
            Aqr
              lz> vxto,>> p>yz N                                         .
                                                                         ,
                   />,u p/wnf.z vv
                   ,                                        g ,
           //           wàz--za*
                               , > zAp K > '                       W -
          > .va/6,r y                      y jz szmw              #-.,1A
                                  .    .
                                                          szusg      .


          > r.;
              y âza z,D z                                           y
          // l,û 2.n/ > % co A J s /k ,
           Ver/,'pvN
                   L.         >,w, e       Fv yr
           . z.       /* z'W zaK'z,X e
                             .    .                                 y    .
           '
           i
           l/èh
             >/M #?
                  #vaz
                 wz  #z#-
                        A dw
                           'y /,.
                                =z,D'zdr x e .J># J

          Dz J ç> /6h J/rzk.W :m A
                                 ..o,av
                                   .
                                      x w'#.
                                           '
          y            Jz
                        ,/:.Au    .z7wgA z.%                  a   x s
           7>/l. p/z/p.>.J . u > p- x np .4 z,/ A'
               .
                                                -




           g
           .pù
             Fw
              ,
              ,zt
                yL#s
                  '.tt!
                  .
                  X   h :>./l. :/
                                'z.A,
                                   ,:zvlwza-/oa




                                                                              a

                                  J 'lzx//
    Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 3 of 19



     t                        G
T              -     -'                                                                 .
Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 4 of 19




                                                                              J
                                > n&'''
                                      * /
          Q1
           f J7
              /pnAl4 yk)zazgzy aam
                                --
                                   .                            yywzp
                                                          .

           vewnk t= .,2,ygzv .2Am,z
                                  -7: p,y .z/y
                                             .
                                             o z,a.
                   MJp,'w .,
                           'J
                            ' > #ppe: //zz4: 'Kv/  -
                   :zè % H    J >iw    w tpkerv sg
          :4,,: A,- ,/Z axerqyw, o <                           oz2
           p
           '-:% / -                 ,4
                                     'Fzezv mz                c- 4,vr
           '
           é,z> > *JA            zasviA , ez-- . X hhr
           k4>g;
                                        '    xo   é

          Vg:m>ZA
                ho&
                  > r
                    ,;
                     à6
                      >'
                       <#
                      /w JrJ
                           oA ,
                          ./  y.V,>r                                           1
          /t,w='#- g.,' r sp
                     v
                              w-y?xmkà).g
           :
           !)A >m/rpur y
            *=           svns
                       o z  W>A .4,Zz. vWa-xw
                              :7A-          a)Hu
           '
           #o.m3#s;% X $> >s +pz.
               l     Z
                     '   '
                                   r z> * .
                                    =                 .

         aï
          t /< - w - > -apu br,w, & ,.k
          --
           1 w,..
                :/ o gx uwxwv '
                              w .A.rv ,z= '                   r /
                                                                ms
           /
           'nA < Acm.è < wv-k p ,c
               t.w       pu u               w a wx mvwo ywyw.
           @A #y
               ' /.4*
                    wzéfN z
                          /-,1
                             V .> /a%rz1#W                               .




           1 u h W ' rzoia
                         ->-./- Z# re ew
           #).....
          ..
                 tô.
                   b--
                     /D W .
                          -
                          ..-JO ,O- pW è02* 4 .
                   gX    *.pA #4 w .2A > w4i&                                  Q
           x vu # ,#v wgw ,
Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 5 of 19
                                                 '<
                                                 .
Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 6 of 19




                                                                              Q
           '



           >/W .2> W , ,
           ,
                       ù-.
           p/
           ' >mu + zeA.
                      W. . JA.'v ..i- v
           sf
                     +,
                      u  A ..
                     m.W X A
                             r x og>X-.
                                 v
                                 . M Z
                                       .
                                       y *
                                          g    .



           GA n.>mz4,4V# r.- z3e ' e z.  ',r0AA;
           #.a A Z '> ,t,* l A> /X
                                 ' z4y > A .
           s yy
           >  ay
               ,ppgv:-yX y
                 rpM     -yj
                         A w>y
                             ..
                              y.up
                              m/Ju  gyyynog
                                   wo
           rxz ho-
                 > V 1. ,A    g. W //Z
           m '> vau''- 'ozua /> &'K
                                  .,'.+ A.,>
           J iâ y - - # />.
                          .- >                     . -2.# A A < '0 2
              + 7r: Awx-TJ;pz
               -
           z,> w
                             pysggzuy/Wx -m w
                            w>.                           .
                                                                               a

           onA
             u  kw
                 ?vu
                   -o
                    oz
                     wo
                      vu
                       z
           ,3.> A .ave w
                        .yyy ;.
                              'up pj
           iixr z âex-zyuu s pww ucgyjJ                              w



           C
           Lo ne.,n                 m.œ zx .g                   +z w
           î* X > mw hp# < zw>xz,eYC,.
           > > 4> kzvx Y                 v e/          r.oA- #x
           *.pip& W V %                ol/- y & /.
          S)
           @J>
             /J/
               J,/
                 v                    Q '/r .,,ur-/ûL,%.r
                 ,0 rJ#
                      -v
                       xy                w    f.Az>t,
                                                    -zr- >
                                          - > A w 'w .2t%
           >
           vàrfyQy >       .



           )y//AG
           w   2Z-1z/?>,
                    amy -vlK  -=w
                           z,A.   .> A.- #.1:+ .
                                N J-           7 J

                                    / J/:/yf
      Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 7 of 19



       C            :




                     ,                              xv                            g t--r u u
                                                                .   -
                    '            .                 n p                   œ'
                                                                              -J a z +g y-.y .,u
                                                                                    .
                                                                                            *
                                                                                                .
                                                                                                    u   . ..-..-
                                                                                                                                      '
                                                                                                                                                   .........- .. ..-..

                                                                                                                       x
                            4
               J% L/                                                          >             .                      .   .. .               .   ..




                hj                                                                                           .

                            -<           4/a                /       '                       y
. -        .   -.
                    ,
                                                        -           en        4;o                                          u-     =

                                     e         n                m '
                    1
                    l                              e.

                    .   <
                                           & ,          .                      4        a
                                                                                        e                                         M.
                                                                         n                                                 nv
                                                                                        '                                     W
Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 8 of 19




                                                                                                                                                                         W
                                                 -
                                                                                                                                             *
                                                        ,

           x ev
           %
                                    ...'
                                        x. .                                         1                                   +            .
                                                                                                                                          ywav
           ,                                                                                                     ,.

          V                        . ./'
                                       / .. .                          A                *>.                r                 i/
                                                                                                                              /.-*
                                                                                                                              .   .



                        *          .
           t




         ST
          '# J/aL#vhs> #V -u .c . . & z,n w
                                          ./z</
           L
           oê '*> *>#> > ,r $'ru .K -
           . .t v ,v-X . ,4 Az- 1/;;> le;4>A +z4y c
           Aç
           fc: i - A l +K o
d
'
           '

           j./..7.gn
           .

                  ..-.--//.
                   ..     - .J .                                                     k,-..a-*
                                                                                            ..-..
                                                                                            '   - - ..u...p,A
          l A à v zz$.. . > , -.. A,Z
                              .
                                                          . hm Az-. 'VW
    ''
          l
          ;
          :
               A'   D>               V w#J'   / -             A
                                                              -             r-                         .


          V &...-. --.V..j=
                          jj
                           y
                           â
                           j
                           y
                           y
                           .
                           'jy
                            .j
                             j
                             y
                             W
                             ..
                              XfM.'
                                  A.
                                   Mœ.A.. -....-.... ...V...V ....f .-- ..-..
                                                                            -.-... ..
           ,




          >
          i X ....,
                  .x .
                     ->z..z.
                           *
                           ,.- .... x--
                                      'w...2.                   z    w.....
                                                                          *.
                                                                            ..    .'...
                                                                                  D      '
                                                                                             -       .. .- .-   ......- -    -   .-              .-   .-     .- - ..........



          i ,<A
          >z   y.. ....fm ...  -->.-
                                   '.Z.-.......-......-. W.
                                                          'G. .
                                                              -.
                                                               --..
                                                                  ,,.
                                                                    -.-.
           '
               '
                            'fslr;p ttï().
                                         tf3...z/$1;/
                                           ..-
                                                    k!
                                                     4
                                                     :1,
                                                       t;
                                                        .4?k$
                                                            -!k?.
                                                                t:kr-.- .---..t't
                                                                                --
                                                                                 :f
                                                                                 .
                                                                                  -f1'k:$1/1îh'*-
                                                                                         .-....- .   ... - .- - -.,..-
                                                                                                                      t...---...'d1b:--
                                                                                                                                  ...-.---       - ..- - -
           '


           !Z / /pBy V .
           '
                       Q #u./'
                             ..+11 vF?y..J. .J.4.                                                           .
                                                                                                            .

           46.-n- X ..,oeJ < J-#zrte
   Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 9 of 19



     L

                                     X'                          w            -v x                -    ..


                 X-       mo         / #' 4 r       .            -   M-       .. .       ...


                      Cé.
                        -I           4      A             z.
                                                                ay            .-.
                                                                                            A
                                                                                     ..-..- .-
                                                                                                      -..-.-...
                                                                                                 -- - - .




                 I
                             2                                 . '/w  >.. z'- . - - . .
                                                                          .


* *-e--*------   .      f'V X .'''--
                        -
                                          ' -.-'.              M Wu '
                                                          ' * 'R-   '       ''R       - -- '''
                                 '
                                                        up g.w                                              j
Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 10 of 19




                    '
                                 .            .                                              ,
                                                                                                               g.                                                       .
                               z.         Az3        zz- .                J-
                Wk' / >>                 ez p a J zw/ m. >n2
                                  . ...- -.-. .--..- , .... .           -   ....       .   . - ..                   .      .    --.. .-                     .    - ..   -.. .


                X'./
                   m..,1..-
                          ...... ----.--....rJzwz/z
                                                  z
                                                  y'     zw
                                                          .-z
                                                            ..
                                                             w
                                                             .
                                                             -.
                                                              w.
                                                               o..èr..a..
                    '

                                                  .                                                         . ....-..      ..                           .

                    i
                                                                                                                       '


        .. ..
                    f
                    '
                    * > pv
                    .K.
                                     A
                                     .--
                               ... ...- >
                                        '..J-     ...-
                                                             .
                                                                 ..-          -    -                            -
                                                                                                                    '''

                                                                                                                                    .
                                                                                                                                        J#.
                                                                                                                                        .--     .
                                                                                                                                                04 ,#.
                                                                                                                                                     ,- ..-.---....
                    .> aX
                    '
                    ,      a .U.
                               Q..' e.
                                     m..->..                                                                                                 z A-
                                                                                                                                                Y>z'v .
                    '           zn' 'n /< W ' X JA r             .                 .         O eN                                   .. ;.                   . F
            '' A oG +n v y X. .. .. ...z4 zw .
           '' / .-
                 /.I,g
                     A...zn> zzzz/'
                          . .     y - ..
                                       w.-/... ....
                A'> z.lz-
                        ,-z; :e.2>
                                 .J                                                                 .   .

         -- .


                Xt./...-M
                .   .                                                  z>                    .K wA ,X.-& N Y.X                                                  -...W./
                    /4pâ'/.> vfo om/xo-roc
                    $
                    ,                                                                                                                             V             -,y.            J
                V
                n,.
                  &,mMJ                                                     - ZAY'+
                                                                                  'X .lp =J,*
                    * v/ /J> m
                    '
                                                                            %.                          .,                      -
                                                                                                                                    & .....V *.nV-
                                                                                                                                                 2-.
                                     ..       2<e.                                                                                                                      .

                #.
                 qà r c- u                                                             #.,
                                                                                         Z-                         2A.Jrhte-ljt- wz
                    z o o gJJ.s.>x>        z- .w2.w6s'oyA-,.
                    k
                         ,/.rv > J ?4/tfwzezzz
                           '              ,  a>rZAXO/,-                                                                         .



                    J
                    Y
                    :
                    ,
                    .y0g
                    t l
                       .3/a,)S,  Xz lp/œ'awJ./
                        twpv .....
                           .
                                             4<> <ëA 1zm
                    .                                    .
                                                                                                                           ..
                                                                                                                                                   ;.
                    i ,,Leu ,vr sw ee s/ç m ,,> % ,v
                    é
                    kag z.c- yzvvevxo/
                      /& Jn .,zsn# ozzez.
                          .
                                         z
                                         y.vrsmg,xzae.#
                                                      y'y
                    #
                    p
                    i,.
                      4#av
                         J.Awz
                            zaaA-
                                Ab>z- 'jzzgw..z-.N,z  'A                                                                                                                        J
                    l                                                                                               ..                  -    ..   . .       , . . ...


                    5
                    7t z
                       A +n;
                           .
                           'zç-wzzvzox z
                                       /zza.#vyvi y2.
                                                                                   /.
                                                                                    :.2F/zZZ-
Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 11 of 19
Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 12 of 19




                                                                                                     a
           i

           F
           '
           , T....-.               ..
                                    Lvw y+.AZ2-                                        ..
                                                                                        /.@y..
           x
           'Per'A.
                 a.$ -..                    .-. f&< ...                           .. -e..z-
             i --t.g.4
                     .. % .. nk-,A..a
                                    .. ..l.L.,,/, -/
                                     '                                                         -


           J
           :r>.
              M.
              OJ.JGJ
                  *Yà m /./eJI*' K-.J.           /M O
                                     ..--w$/Zp, 02
              .è.W T+ /Z4 i' 4 >
              z          '

                                                   Jg
           //z2 - iw.A,-z- .- .œ.L'
                                  .
                                  *:
                                   G .X mz/? =.
                                              e.--
           o
           i
           1
              ixa Lky- h p . J A...- .         ,
            ?
                                                                                           %



          #'
           A u A
               Rz
                ,
                av
                 /
                 é
                 &a,
                   z
                   n
                   . :
                     .
                     ,u
                      ?
                      )g
                       -h
                        $
                        +.s
                          .
                          t2n
                            A,e-g'
                          y 2- u.Pg
            'r ./
            k   gh
                 /rw?
                .c
                   ,,:,+-#-f
                           y'W'
                             k-
                              en >y
                                  J,/,
                                     L
                                     >AL
                                      k,y                    .


           p
           L.                    * hs ,a                     >. - A >
         ' #
                m            .   /4z> ./                                  .
                                                                                                     J
           /'# J
               ' a- o'JAo > 5oW 'f6,47Y-
                                       W,p/
                                          ,
           A#
            '#z>
               a
               /'z
                 x,
                  '
                  z
                  e.
                   z
                   #
                   >, J/
                       /î
                        u
                        .
                        -é
                         .
                         /
                         wA
                          +   < k:r  >
                                     Azl z
                                         e           .       .                .
                                                                                   .



           4>
            i
            ' > Am ? U. z   /jm.,wZw.w a<.       .
                                                         .       .
           r' > .- WJ-/- w
                         z m w-.z                                                          w
           pf
            J
                         M 'zv - zsza . -r A
          '*Jz Azà/zasvc/. = ia :*
                     .
                                                                                  ,.v AX
                     V'/ X ....-. è 'J4.2.... .#
                                    .
                                        .
                                             '
                                                                     XR
                                                                     - .. .
                                                                                        .'.- .- .-
            i
                .
                     A.
                      +,zJ# S'
                             w XW > A .'z+ ZZ
            kmp.>yz.cz     >. $z'z# n'a.A
                                        ' ,.W N W rv
            (/
            ' 'w *f.*        G kzzw w -gvzzz p'./                                                    a
                ##z.<
                                            /g >A/z
                                                  '-
                                                   //-..
        Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 13 of 19




*
'
d   f
    '
    j                     ;                                                                                                                                                                                                     .
    .                     . .

    1
    f
                                                                               .                                    /n                              ,                                                                                                                                           .                     $J J'
                                                                                                                                                                                                                                                                                                    ..
    1
    ?
    i
    1
    '
    j
                                                  vx                                                                              z ,                                                            ,
                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                          .                                   -                        g
    f
    !
    i
    1
                                   4,                                                                                                                                                                                                                                                                    .

    !
    !                                                                      y                                                          R.                                                                                                            #                 .               K                                                            .'
    .                     .                                                                   .. .                  .                               .x
    .                                                            .                  .            j
                                                                                                 ,                                          x
                               ,                                                               .                                                                                                .                                                  #                                   g                                                       .
    .
    !                          '                          . .--,!-                                 ..,
                                                                                                     'i
                                                                                                      :?.                         '..:'-.   '               ..                                                                       djjl'''d
                                                                                                                                                                                                                                            ''l
                                                                                                                                                                                                                                            l '!
                                                                                                                                                                                                                                              f'                                                                                       '
                                                                                                                                        -
                                                                      5.T                                      N
    I                                                                  <%y.
    ;                     ,'
                          .
                                   .
                                        v-
                                                                       *                                                         h ,
                                                                ,
                                                                                                                             K .                                                                                                           '                          Z                '                                                   .
                                   *                  ' .                                                                             1 ..
                                                          .
                                                          .
                                                          h.
                                                                                         .             .
                                                                                                                                                        .     k                                                     '                                                                                '                        .' '
                                                                           N
                                                                           '                                                                                                                                        -

                                                                                                        ,.                                                                                                                                .. . .                  . .
                                                                                                                                                                                                                                                                                                     #.
                                   :. t '
                                      i..               .                               ...                    ..
                                                                                                                                                             jjjjd.p.1g
                                                                                                                                                                      k4j1p
                                                                                                                                                                          l1p1'1' .                                                            . '!.                                                                      '. ,...
                                     ''               :',                                          .
                                                        y ,
                                                          .j,j                      ,..,..         1'      .        ..                                                                                                  1'''                                                      . ï,.' jjj .
                                                                                               N                          >                 !            '                                                                                                                             '
    .                                       j.x        . .       e.#                          ?*
                                                                                               ''N                               -                                                                                  ..                                                                                   = ..
                  ... .. k )
                           x                                                                  .                                       .
                                                                                                                                      '                                                    ê                                    S.                                                    ..                                      ..
                                   Nxt
                                     .k
                                      .                         ' .:                                            .                ..                                                                                                                                           '                                       '               '
                                                                                                                                                                                                                                                                                                                                      &
                                                                      s                       ..                                                                                                                        .                      .                                                                                                        .

l                         A
                          w#.    ,<                                                                .            .                                                                                   .
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    -                 .    .
                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                            .         .
                                                                                                                                                                                                                                                                              d
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                           .'       '.            .
                                                                                                                                                                                                                                                                                                                      p   '
                                                                                                                                                                                                                                                                                                                                                y
l                         - - k ,.s .g                                                                                                          .   .
                                                                                                                                                            .                                   z .. .                                             .                                                                  .                            a
j
p                 -'
                   f                                  ' :'            '.                 .
                                                                                                                    '
                                                                                                                                            '
                                                                                                                                                .
                                                                                                                                                    ..                                              .                       '                                         '
                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                r
                                            x

,
                               .

                               >                          !-'Y.
                                                                               ..                                                               .

                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                   r...
                                                                                                                                                                                                                                                                                      4 #
f                         t                 .                                   .. ...:..-                                                                  s                                           .
y                                                         - .                                          .=*--                                                    '                               '       '                                          .'  .
                                                                                                                                                                                                                                                    à. '
                                                                                                                                                                                                                                                    .                     .               u
                                                                                                                                                                                                                                                                                          1;;y,i. ;.
                                                                                                                                                                                                                                                                                                   n.. .                                       ....
j
l
.
--.                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     .                                                           .  ;)
                                                                                                                                                                                                                                                                                                     j jry
                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                         j/'.                                  ..
l
                                        .                                               A                                         '
                                                                                                                                            -
                                                                                                                                                -                                                                               -.
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                          #.
                                                                                                                                                                                                                                          '    .
                                                                                                                                                                                                                                                                                                         ..                           '*
                  '
                      '            .   k                                   *
                                                                                         .                          .                                                          ,
                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                              .       .
                                                                                                                                                                                                                                                                                                                          e #W
                      :            .         .                                                                                                                                                                                                                                                  l
j                 %                     '                                  .                                                                                                                    x.          &.'-'                    .                                                          '
j                 k.                        .                                                          a                                            ..                           .                                              ,                  -.   .                                                                              .A

l                     T                     w.
                                            '                                                                                         '                                               '
4                     .h                     .
                                             ''*xh                    a                                                               '*
l                 vt
                   .                       N              . o'
                                                             .                                 .       w.-
                                                                                                                    -                                   -
                                                                                                                                                        -                                  ..

.                                           '''                                                                                                     '
l                     ..ê..'.>.. ,
                                 :   N'-
                                 N.N ...; ,-w                                                          .                     .
                                                                                                                                                        .
                                                                                                                                                                                      ..
                                                                                                                                                                                                 .
                                                      ''
                                                       ip
                                                        !.
                                                         k            %
                                                                      *
                                                                      ',
                                                                       .                .                                                                                             fr
(
!                 .... 1                      A     Yk                                                                       <
                     'l   ...
                       k .: *,   N'w..ap.v. ..>hk. '
                              $j,'
                              d                    k alk                                                                 .
                                                                                                                         '.&                        .x. . s                                                     ...j
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                  .                       's.,                                    .

;
l
k
'
v
                                       .wx
                                         $xy
                                           s.s. . j
                                                  x'..K
                                                      .
                                                      &..# ... .
                                                      ,                                                    *
                                                                                                                                                                                                     * ..                                                   .             .
                                                                                                                                                                                                                                                                                                     ...z                 .                             .
                                                      -                                                             A                                                                                               '                                       q
j
.                         .'
                                                . . . y-   .
                                                       . jjl
                                                           '
                                                           -
                                                  -. ,..bi .
                                                . .                                                                                                 j44/',,-                                                                                                          .                         ..
                                                                                                                                                                                                                                                                                                     ,                .
                                                                                                                                                                                                                                                                                                                      x.
                                                                                                                                                                                                                                                                                                                                                              4
                                                                                                                                                                                                                                                                                                                                                        tjj// jjj
                                                                                                                                                    -               .

l                                                                          .A.
t                                           J j#m'
                                                 N'.' xw'<ga
                                                           '                                                                                            .           .                                   .                                                     '
                                                                                                                                                                                                                                                                  .       ,           .                           k
                                                                                                                                                                                                                                                                                                                  .
'
'
.                                                 . .
                                                              k-%..        N u                 .
                                                                                                                         .        1
l                                      .,
                                                      1.
                                                      .                                                                           t.                            J.4                                                                        A                                      .
                                                                                                                                                                                                                                                                                   .                         '
                                                                                                                                                                                                                                                                                                             -
l                                      .                                                                                                                                                                                                                                                                     >
h
t                                                                                                                                      '
                                                                                                                                                    .                                                   . .                                                                                              ;4 g
                                   y                  g                                                                                     u                                                                                                                                                                                 y
                                                                                    '
                                                                                     x! h
                                                                                        d                                                                                                                      1,                                           jk
            '                                                    -
                          '                                                                                                                                                                                                                         ,.            x .
                                                  .
                                                          J                                                              yp                                 t                                                 ,                                                   <                           ..     .
                                                                                                                                                                                                                                                                                                              .




,                         .                               tl
                                                           i&                                                        t                                   -                                              z.                  ,        .                  e             ' .. .'                                                               .
'                                      '$
                          %                 '                                                                                                                                                                                                                                                                                              y
                                                  . .1. ., ,.(. . '
                                                                  :' ',* ,                                                                                                                              ' ' ..                                                            z '
                                                                                                                                                                                                                                                                            ,h                                                             '
.                         '                                      *                  # e.                                                                                                                                                                                                                                      .
        ,                                                                                .                                                                            . .
                                                                               .                   .                         .                                                                  /                                                                                     -                                           .
I
        Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 14 of 19




'


    )
    ?                   j                                                                '                    *                                                           .                '
                                                            f           .x                    .''                                                                h.                                                    '

                            .            '                  ,                                     .                .
                                                                                                                           .# /
                                                                                                                                .
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                               ,   ,                               & .
                                              a                              k,                                                     z .                  4
    1                   j                     .v % N. '                                                                        %h.t '.                                                              *'                     /. *                  .
    !                                (            p
                                                  .. .. ..
                                                         '
                                                         .
                                                         - .'x .
                                                               ,'                                                                                        .                             .                     . V/                           ''                  -Y X
                                                                                                                                                                                                                                                                   . #'
    1                   . '.                                                        ,                                          .                                                  -                          .
    1                                     - ..              ..
                                                                .                                             ..
                                                                                                                       .                                          .               .            .                           zx                i
                                                                                                                                                                                                                                            A.                  ' .
                                                                                                                                                                                                                                                                 rm..
                                                                                              .                q                                                                                         .                                                                                 j
    .
    j                                                                                         N -.                                                                                                                                                                  .
    I                                .                          .                         '               %                                                                            '                                                                                   ''

    5                                                  ''       .                            .                ..                                                      .                                                                         '
                                         ..
                                                                . .                                       .
                                                                                                          ,..v                                 .i
                                                                                                                                                -                                              J                           .           .y           .           .', -
    I                                                 ...                    W f                                                                                                                                                                                                W
    1                                                         :$q.ki                         -.
                                                                                              @.'''.j::
                                                                                                      jj
                                                                                                       rd'
                                                                                                       ''                                .                    .           b
                                                                                                                                                                          k                    '                                                 ':
    I                                                       .',j.                                                                                                             .                    ; . .                           .

    !                                                                                                 '
                                     )                                                                         .
                                                                                                                                    y:y                      .                                 ,zz                                          .               .
    j
    I                                                       A$ @                .         >                                                                  A.                            '                                                            .   .
    1
    :              ..       k'                                          '                à'
                                                                                          '''. ! '                                                                                   .'
                                                                                                                                                                                      !            .. -
                                                                                                                                                                                                   '       .
                                                                                             .!
    :                                         '                                                                                                                               ''''                                             *
                                                                        *                                                                        .                                                 2
    1              x.                .                              '                                                                    è                                                             5                           1
    h                                    s.                             ).      .                                              -.                                             .
    E                                                                                    k                                                                                                                                              .
                                                                                                                                                                                                                                        .

    .                       .                                                                         .                                                               'l                                                           x             k
    l                   .                                                                                                                                                                           :                                   .                                      .. Jr


    I                                                                                                                                                                                                                                       -
    i                                                                                                                                                                                  .                                                    X
                                                                                                                                                                                          !
                                     z                                                                                                       '                                            )
                                 .                                              y                                                            .                                    .
                                                                                                                                                                                  ,                    p
                                                                                                                                                                                                                                                                                %
                                                                                                                                                                                                                                                                           /
                                                                                                                                             A                                                                     .                                  .
                                ,
                                ,        -..
                                                                                                      2                    p.                                                                  z.                                                           ;
                                 j                                              'q
    .                           kY                                  .                                                                    ' '                                                                                   '


                                                      4                                                                                              $                                                                         .
                                                      y             < . m                                                           .< .                                                                                   .                                      n
                                                                    v ...>xz                                                                                                                                   e
                        '                         '    xlk                  '             - .-                                                       .       .        .                   .                        .
                                                                                                                                                                                                                            '               Mk                  jjl!'r *#:*
    .                                                       Nox.y           <

                                         N
                                                                                '
                                                                                                               .           e        ,        /zk . .                              '.
                                                                                                                                                                                                               -.                           -                     . .- -   . .- .      .




                                 #                                                                #.
                                                                                                   - k                                   p.ya .                               .   .                      -                             ..             z.
                                                                                     .   q        ,.                            .                        ..  jjjjj
                                                                                                                                                                 g
                                                                                                                                                                 j
                                                                                                                                                                 pr
                                                                                                                                                                  :
                                                                                                                                                                  jk .                                       ,         ,
                                                                                                                                                                                                                       . . jj?
                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                             r                                    ; ,;
                                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                                     ,,
                                                                                                                                                                                                                                                                      i,,
                                                                                                                                                                                                                                                                        t?
                                                                                                                                                                                                                                                                         ...-
                                          M                                                  .                                               A               .                            .                                .
.                                                                       kq                                                     ,


                                .                           .n , #                                                                           . p.                                      .               . ,                         .                             J>
!                       ;
.                       1                                                                                                                                    .
                        i
!                       '
i
j
                        i
                        3
I
'                       j
                        I
        Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 15 of 19



'


                                                                       7                             ,


    '                             .   >                               J2>                   .
                                                                                                                 g-,.y-
                                                                                                                  .
                                                                                                                      //-2-                                              > .e J- xzw .rz ,w ./'
                                                                                                                                                                         .
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                 -..
                                                                                                                                                                                                                                                                                                                                          -

                                                          -
                                                                  'w .                                   &Z/> - g><                                                                  tezr
                                                                                                                                                                                                                                                                               /.                             . --
                                       '
                                                                             /x                                                                                                                  .                                                                              '
                                                                      ,
                                                                      4
                                                                      :;
                                                                       4j . -
                                                                            ' -. -                                                            .                                                                                                                                  .
                                                                                                                                                                                                                                                                                 ,,dd
                                                                                                                                                                                                                                                                                    #r
                                                                                                                                                                                                                                                                                     ,;,;id
                                                                                                                                                                                                                                                                                          r'
                                                              .
                                       ....-.........-..........
                                                                           .                                             .,
                                                                                                                                                      .     i
                                                                                                                                                            tt
                                                                                                                                                             j
                                                                                                                                                             kk
                                                                                                                                                          -jjjl
                                                                                                                                                              jji
                                                                                                                                                                .
                                                                                                                                                                j
                                                                                                                                                                l
                                                                                                                                                                .
                                                                                                                                                                r
                                                                                                                                                                l
                                                                                                                                                                .;
                                                                                                                                                                 -
                                                                                                                                                                 ,-
                                                                                                                                                                  fq
                                                                                                                                                                   .
                                                                                                                                                                   ;,
                                                                                                                                                                    ff
                                                                                                                                                                     ;
                                                                                                                                                                     ..
                                                                                                                                                                      -
                                                                                                                                                                      ;
                                                                                                                                                                      )
                                                                                                                                                                      ë
                                                                                                                                                                      r!
                                                                                                                                                                       j
                                                                                                                                                                       !
                                                                                                                                                                       k
                                                                                                                                                                       --
                                                                                                                                                                        '- '. .
                                                                                                                                                                              -                                   m
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                   .-.................-........
                                                                                                                                                                                                                                                                                              ....-..........................   ...... ....--....-..



              '
                                                                                                w                                  x* x % ./ -        -     -        -                                                          z                              -.
                                  .
                                      :        Y                                        .
                                                                                               t; a$
                                                                                            M k % .%$'
                         . .- .-..                                                                       .                                                                               .... -.         .        .        ..       .                                                      . ..... .. .       .... .. . . .... .. . ..
                                                                                                                                                                             '
                                  -
                                           .       . .-
                                                          .,4
                                                          / r
                                                            :
                                                            ;
                                                            , ,
                                                              ;
                                                              t
                                                              f
                                                              :
                                                              tj
                                                               .
                                                               ,
                                                               6
                                                               -
                                                               :t
                                                                .
                                                                ;
                                                                ,b:
                                                                  -
                                                                  ;4
                                                                   ,'.. -
                                                                        .//. j
                                                                             j
                                                                             -
                                                                             p
                                                                             '
                                                                             ,.
                                                                              à
                                                                              3
                                                                              '
                                                                              ;
                                                                              -3
                                                                               j
                                                                               3
                                                                               ,
                                                                               j
                                                                               .)j:
                                                                                  j
                                                                                  r
                                                                                  '
                                                                                  k
                                                                                  -
                                                                                  .j
                                                                                   6
                                                                                   '
                                                                                   6
                                                                                   q
                                                                                   k-
                                                                                    6
                                                                                    .
                                                                                    '
                                                                                    k
                                                                                    I
                                                                                    i
                                                                                    j
                                                                                    p
                                                                                    ï,
                                                                                     '
                                                                                     r
                                                                                     p..
                                                                                       -..
                                                                                         -
                                                                                         +
                                                                                         r.
                                                                                          J.j.-!I;d'.,,.::-3.;,:;-                                               .
                                                                                                                                                                                 j
                                                                                                                                                                                                                                         ,                 ,       .   -,
                                                                                                                                                                                                                                                                               '-'-    '




                                  ts
                                                                      j' ',5v; . p> r ...    7. '
                                                                                                                                                                                                                       .''                                                                     - .            ....s.. ...                . -.

                                                                           .                                                                                                                                                                                                  w
                                                                               v.       ,


                              %.  .
                                  $                                    w
                                                                                -        .

                                                                                            0 'p,JAz> -v
                                                                                                     ..;..t. r
                                                                                                     :           .
                                                                                                                                                                                                                      zs                                   .

                                  P
                                  '                       .
                                                                  .
                                                                      m.
                                                                      Y%h i
                                                                           N

                                                                          Kx -
                                                                             e 2
                                                                                                     z4F'.
                                                                                                         p/#,X
                                                                                                         .
                                                                                                                              ,

                                                                                                                                                                     .c
                                                                                                                                                                      ''.
                                                                                                                                                                                                     .4                                                                                                                              - -

                                       .                      .
                                                                                    .
                                                                                                .'
                                                                                                             .   /.j
                                                                                                                 &r x
                                                                                                                                              .. *                                                   '
                                                                                                                                                                                                     .
                                                                                                                              (                                                                               .                              .


                              j r ,
                                                                               #.                                                                 A=                                                                                             '                            mt
                                                                                                                                                                                                                                                                               B                 -            -        - . -- -


                                                    A'                                           ' . XW>
                                                                                                 .
                                                                                                                                                                                                                                    M1& A J.
                                                                                                                                                                                                                                           y.
                                  j -                                                                                                                 y                                                           zzs                   uguyyou
                                                                                                                     .




                                       .
                                             +       ,
                                                   y '
                                                      # >e - fW 7a 7X2 &: ctc.                                                                '                                              -
                                                                                                                                                                                                                                    @'                                                          - -                -

                              gN
                               ...>. ..
                                      '
                                      %t 'Q$.. c        '>- g.gg .. #w   .m                                                                                                                                                                                                    .. .             ..                ..u. .                . .


'
         .
                              .
                              /,za-.
                                   4j t
                                       ke
                                        .nl. -w .y,..g     . 1'        ,>
                                                                       .
                                                                                                                                                                                                                                                                                                          .            .


                                               'xC        ,
                                                                           . .'                      .                            x,
                                                                                                                                        ...                . ...                                             .g .               .
                                                                                                                                                                                                                                .            '         ' y.                                                                ..      ..      .
                                                                                                     ,
                                               1c vt kN
                                                      :. <
                                                           .                                                                                  #                  #.
                                                                                                                                                                             ..                                                                       u                    .
                                  ,                 k                  .:
                                                                        * . ..
                                                                        -                                                                         A                                                                             N                     ..



                              .X /G                                                     ''
                                                                                         -F
                                                                                          ..
                                                                                         & *
                                                                                                                                                                .    w   W.                          t
                                                                                                                                                                                                              ;                         s.
                                                                                                                                                                                                                                         A   .        .
                                                                                                                                                                                                                                                                                                . .- ..                               -
                                                                                                                                                                                                                           *
                                               :                                                             '
                                                                                                                              g
                                                                                                                              1
                                                                                                                              .
                                                                                                                                          -.                                         .
                                                                                                                                                                                     z                                                                             e zsz.                  -
                               t                                                    .                ,.:.                                                                            .
                                                                                                                                                                                                                                                 ;p
i        '                                                                                                                                                                                   .                                                             '
                                           '                           * '
                     -                                                                                                            . '



                  . ..    .A  .   zo          ;. vf /L g'.y.o                                            .                                                       -       L.
                                                                                                                                                                         .                       -                                               ' Av zzz.                                       -        -       .-                           .



                           W      V .*               : ./,    y
                                                              e>
                                                               o                                                                                                                                                                                                                 y
                                .W.F # 'cr/ '
                              XJd                      & ,> 9                                                                                                                        ..
                                                                                                                                                                                         .
                                                                                                                                                                                                                                    ' .--..--. .                                            -                     -


                              Ka--
                                 x-i-l                                                                                             yzf                                       '     ,                                       k e :/<'h v                                                                                          - -            .

                                                                                                                                                                              y.,y
         Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 16 of 19




'




                                                                                     :                                       mtzagp                                                             / J ,                                                             .                     ppr                           --
                                      b                   $                                                          '.*.         '                                                                                                     &'                        '                     '
                                                                                                                                                                                                                                                     '..            .
                                                                                                                                                                                                                                                 w
                                                                                                                                                                                                                           '                                                             ê       -
                                      @                                     '                                                         .                                                 .                     ,
                                                              '
                                                              '                                                                                                                                 .                                                                                                             .   -
         .    .. .
                                                                                                                                               '                                                                                   d
                                                                                                                                                                                    .
                                      i
                                                              .     .                        -.. .>
                                                                                             .
                                                                                                                                                                                ?                                                                    X                  '
    i
    '
                                      .                                              . .'
                                                                                                                                                                               @.
                                                                                                                                                                                                         . ,           .

                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                         g.
    .                                 )                                                                                                                                                             @                                   .
                                           Z ZUY                                                                                  /                                        W
                                                                                                                                                   f                                                ,
                                                                           **                        .                   '                                                                          k        .'                '


    .                                 1,                  .'                                                                                                           .
                                 ..
                                                                                                                                  . .                                      .(.
                                                                                                                                                                           ..                                                                zz; ,. . ,                                               .
    j                                 $'-                  '.
                                                           x',
                                                             i.'
                                                               ..                                .           .       L        .            4                                                             .
    !
    !
                                                      -                -.                                r                                                                          ' .
                                                                                                                                                                                                                   ',                                .
                                                                                                                                                                                                                                                                   .                    W        ,

    )         ...                                                                                                    k m                                       .z          .                .   .
                                                                                                                                                                                                    ''
                                                                                                                                                                                                                                                     >                      .            g4 u             .

    ;                                 ;i                                                                                                           ,

    I
    '                                  -
                                             w                                                                                                                           A v
                                                                                                                                                                           ' A
                                                                                                                                                                             '#                          .

                                                                                                                                                                                                                                                                        /                            -,
    I                                 .
                                      l '. ' ..                                                                                   .       ..
                                                                                                                                                                   '   . w .u w.
    j
    . ..
    1
                             .            .
                                                          ..      '-
                                                                                         '               '
                                                                                                             y' .
                                                                                                             x
                                                                                                                                  i'
                                                                                                                                    ,:p                        .           .
                                                                                                                                                                                        o . .-                    ''
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                 .m.
                                                                                                                                                                                                                                                   /.
                                                                                                                                                                                                                                                    rp
                                                                                                                                                                                                                                                     .                  *..
                                                                                                                                                                                                                                                                        ' .. .Si/i:*'b                        .
    .                             .
                                                                                                 .                                                                                                                                                       a
    j                                 .                                                                                                            .- -..                       .                                                                        e                                                -       .
    l
    j                                 t
                                      .
                                                      .                                                                                   .
                                                                                                                                                                                    y/ ' > J                                                                                                 ' -
    !                                 i
                                      .                                                                                  '
                                                                                                                         *'
    !                                 )
                                      ,
                                      '                                                                                                                .                        azV.                                                   ,.'.                                             w
    f                                 t
                                      ,                                     z..                                                            -
    l                                 J
    ;
    t                                 i                                .                                             -
    i
    t
    ---
    l
                                  ,'
                                                              .

                                                                  , .,
                                                                                         ,

                                                                                                             <
                                                                                                                 ,
                                                                                                              y.o .          x .'              e'
                                                                                                                                                                                .
                                                                                                                                                                                f)N' ... c                                         .


                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                          --
'!
 )                                    t
                                      I                   .                                                                                                                                                                                  &                                          '
    !
    .=               =   .
                                                                                                             '                                                                              -
                                                                                                                                                                                                                               /.                &                              .                                         '-


    :                                 t                           (                                                                                                                         .                          ? .                                        +
    j                                 1                                                                                                                        '
    i                                 Is ..
                                          .                                              e'                                  .                                             A                                                            .
    !                            wj                                        .                                                 . X                                                .                                                  .
                                                                                                                                                                                                                                                                                        #w
    l                                 i, î'                   u:  .'                                     h                                     '                           %'           '                                                                             ' .
                                                                                                                                                                                                                                                                                    *        #
                                      .           .                .
                                                                   .
                                                                            .
                                                                                    ,.                                                                     . .                                  .
                                                                                                                                                                                                                                                              .                 .
                                                                                                                                                                                                                                                                                             a.
                                                                                                                                                                                                                                                                                              -
                                      j )'                                                                                                     .                                                                       -
                                      !
                                      J
                                                          . .           .
                                                                            Nl'                  '
                                                                                                                                               '
                                                                                                                                               .   -
                                                                                                                                                       -
                                                                                                                                                                                        m                                          .                                                &&
                                      i u, .  .. .

                                                                                                                             A . ..
                                                                                                                                  ,                        .                                             .

                                                                                                                                                                                                                           /.
                                                                                                                                                                                                                            s.. * Yy>
                                      )                           '                          :1                               r                                                w            .                go .                                             &                 a
                                      .                                         .                                                                                                                        *                                                         œ

                                                                                                                         y                                                 # /1 u '                                                                               r                      .-z/ ..
    !
    .-       - .-
                                              '
                                                                                                                                      W                V
                                                                                                                                                                                    .
                                                                                                                                                                                            .
                                                                                                                                                                                                ,                 ;            .       - -   -A w
                                                                                                                                                                                                                                             .                .                             >         -   -       -   -   . .



                                      ,
                                      P
                                      t
                                      '
                                                                                                         .
                                                                                                         fx . '
                                                                                                             '.
                                                                                                                                                                       .. ,                                                        .
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   .         '
                                                                                                                                                                                                                                                                  .. .,. j
                                                                                                                                                                                                                                                                         .j
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          ry
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           a..
                                                                                                                                                                                                                                                                         .7 .
                                                                                                                                                                                                                                                                             s
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             m
                                                                                                                                                                                                                                                                             %
                                                                                                                                                                                                                                                                              . ...........      .
                                                      .
                                                                                                                                                                                                                                                         ..       .. . - - .
                                                                                                                                                                                                                                                                            A
                                                                                                                                                                                                                                                                           - .      *        - -.....- -- .
    I
(                                                                                                                                                                                           '
        Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 17 of 19


'
    I
    i

    1
    !
    ;
                                         /                         é                                                                                                                   z                                                  ,                                         #
    j                                                                     ...                                                                                                              .
    1                                                                                                                                                                                                                                                                                                             >

    t
    I                           .                                                                           .
                                                                                                                                                                       .                                                 '
                                                                                                                                                                                                                                                                        .
    1
    9
                                    .                                                                                             JJ                  <ez
                                                                                                                                                      -
                                                                                                                                                                                   .,
                                                                                                                                                                                    . *
                                                                                                                                                                                   +
    1
    I                           .        *                                                                                    A           .'
    .
    i                                    a                                                                                                                                 4;                                                 ;
                                         4'.                   '                                                 !
                                                                    p '                    : x                                    .                                                                  $                                                                          .

    j
    '
                                                                                        'q
                                                                                                                     '                                                                                               .            *
                            .
                                                                                ,   k,                           ,.
                                                                                                                  , #                         >                                            .
                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                      â
                                                       ''                                                                                     $                                                                                               '            u                          '
                        ! .                                                                                     .                                                                                                .                                                      .                 #X
    j              :
                   .    .                              <               %':                                                                                    ..               .                                                              .
    ;                                              '                   'f' .'''%
    9
    !
               .   .. ,x
                                                                             a
                                                                              .<
                                                                                                                u.            .               .                                        X '..                                      '. .'.               :
                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                          @
    !                                          x.         hs<                  r                    '                                                                                                                                     '                '                                  /
                                                       .K                     ..                                 f.                                                                            p                                                                            ''
                                                                                                                                                                                                                                                                            .

    (
    ;                               <.                                              J:.s'                                *                                                     .
                                                                                    't'.                                 2        @                       .                                                                                                                                   e
                            &                                      '. .                     .                            .            .
    ,              ,                           .           .              .                 ,                            :.  J# z                 .
                                                                                                                                                                                                                          .                                ..                                         .

    '
    .
                                          .
                                          r                                                             .                                                                                  #                                      .,
                                                                          ,                                 #.
    !
    j                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                    .                         f
    r
    '
    '                                                                                                                #
J                                                                                                       .                                                                                            .                                                                           j.
p
k                           w,. .; ..E%.2-' ,wMv t
                                               w. '..1
                                                                                                                                          .           .                                               k                           .                                              -
                                          ' i '
                                              x.                              ii
                                                                               .            . 'N e'3                                      .                                                         ...                  h.                            ,                         .

)
-
',
                                -.                                                                                                                                     .                                                                                        .



/
li                                                                                                                                                                         .                                                                  .
                                                                                                                                                                                                                                                                                          :

    .
    j                                                                                                                             +                                                                                                                                                           ..
                            j   .                      $                            .           .. .                 -            '                                                *
                       -.
                                                                                           &
                                                                                                    .                                                                                                                         zz e
                                                                                                                                                                                                                                                                                          .




                                                                                                                                                          'k.
                                                               J                                                                                              qzd                                                            .'.
                                                                                                                                                                                                                               '                  X                                   v
                   u                      v '' c'
                                                - J'r  .
                                                                                                                ,p/ w.                                        k.
                                                                                                                                                               )                                   pfz.
                                                                                                                                                                                                      '                                                     .
                                             -v.x-                                                  '

                                    #                          .
                                                                                                        ''
                                                                                                                                                                           /,a,                                                                   -                 zr
    .
                                                                                                                                                                                               ..
    )                                     vo ,pp p                                                                           2                                                                                                .
                                                                                                                                                                                                                                                                                    .
                                                                                                                                  .
    l                                                                                                                                         .                    gw y                                                                           pp                                .
                                                                                                                                                  y                                                                                               ha
    t
                                                                                                                             z;               -                            >                                             wN

                        >(                                                           n       A Xp/?,fày'#/-' q'                                                                                .



)
l                                                                  ,
                                                                                     W & XO8y. YW y g S
                                                                                                .


t
q                                         +                                   '                         .                                             .                        '                                                                                                >
h--                         '                                                                                                 a
                                                                                                                                                                                   yv                                                                                                             .




:
g                                         x                                                                      '                                                 .
                                                                                                                                                                                   /                             , la rzg,
1
:                                                                   '
                                                                                                o   y                                                     ' u                                                                                         z
                                                                          .                --   Cr
                                                                                                 j
                                                                                                 k                       -
                                                                                                                         jj
                                                                                                                          $
                                                                                                                          ::
                                                                                                                           L
                                                                                                                           ,,
                                                                                                                            .
                                                                                                                            I
                                                                                                                            , .'-                             .        ,                                 .   s           - .,.
j-                          .                                                               e
                                                                                            w                                                                                                                                         .                                                                       '



#                                                                                                                                         ,

                                                                                                                                                  .
                                                                                                                                                                ,
                                                                                                                                                                       yy
                                                                                                                                                                       .
                                                                                                                                                                        .  '
                                                                                                                                                                                                                 .
'
    f'                 1
    I                  !
                       j                                                                                                                                                                                             '
    I
    1
         Case 0:18-cv-63035-AMC
                 # .
                        I
                        ;
                                Document 76 Entered on FLSD Docket 08/24/2020 Page 18 of 19
    j
    ;
    '
                       i
                       i                                                                                                                                                           g-
    '
                       :
    '
    1     .        -   j
                       !
    1
    1
    I
    !
                       $
                       j                                                                           *
    l
                       (                                   -                                   .
                                                                                                                                                         .' e.
                                                                                                                                                         ,
                                                                                                                                                                                                                                                c
                                                             .
                                                                                               .                 ;                 op                                                                 w                      pl a. .w.o
                                           #                                                                                               *                              .
f
                                                                       ,                                                                                              .                               gu v.                                         aa
i                                                                                                  .
?
1                                                      n
                                                                                                                                                                                  .'
;                              3l                                               w                       ...               '.           '                     '    .                                                                    '       u               .
ï   '
i                              à                                                *
'
i                           !d. .                                  ,1 .
                                                                      11:
                                                                      . '                              '.'                  'h..                                                              .                                  .,.                 '
t
                           . '
                               .
                                                   .
                                                                                                                              .
                                                                                                                              p.                          .                                                                       /ï.           .                          .
J
;                                                      .%.     .       %>                          .             ;..'                 '        ''
                                                                                                                                               ,
                                                                                                                                                   .ye       .                        '
                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                       e
                                                   . +
                                                                                ,       ....            .,
                                                                                                                 .
                                                                                                                      -           .                                   .       /4 .
                                                                                                                                                                              .                                          .                                         ,
                                   .                               .                                     ,,            .                           .                                                                 -                                                     l
                                                                                                             .          .


                                                                                j ' ..Ekt%                                 .                                                                                             '
                                                       .                               ..                        k.                                              'z
                                                                                                                                                                  . ..                                                                                         .
!                                      .   ,                                     .      ,                    .            ,   .
                                                                                                                                                                  K  .                    .               .                                     .              /> .
                                                                                                                                   '                                                                          kw

I
I
I
2                                                                                                                                                                                 e
                                                                                                                                                                                                                                                         Z
!
                           '
                           t.x                 x           &
                                                           uAw         .            è                                '' p


,                              J                                                                                                          z                                                                          /                                         -
/
I                                                                                                            @                                                                     .
i                                                                                                                                                                *
I
i                                                                                                                                                                                         ,
2                                                                           ...
h                                   .
                                    '                                       .
!
I
                                   ,
                               vXk%''-1q'x
                                   Ni'. ''                                                                                                                                                                         *'Q

j                                  w- .. '. ,$ p                                                             .                    '
                                                                                                                                               '                                   .
                                                                                                                                                                                   .              '
                                                                                                                                                                                                                                 ..'.      .
                                                                                                                                                                                                                                                    . .01$,
                                                                                                                                                                                                                                                          %z
                               .                   .           .                                                                                                                                                                               eX
                                       '                     W                                                                                                                                                               t
                       1
                       .


;
     Case 0:18-cv-63035-AMC Document 76 Entered on FLSD Docket 08/24/2020 Page 19 of 19




                             R                      .           e' #                                                   -
                         '
                         #-
                         , > - ,k?'tt::#q'r?,s-k?,.:;?,#?''
                           - .                                          ----                              -- -                           -       ---- -- -
                                                                                                                                                                                       .
                                                                                                                                                                                   :;?:--
                                                                                                                                                                                   .



                        > 2'
                           *>-                                                           %' -> z 4-h                                                                      y -- ' > J              - -   -   -   . - . .- -   -


                        c/pm                                                                                -r         .
                                                                                                                                                                      z
i                       Xe         w -* '
'
                        k#=ziA '
                               XA v-    >                                                                                                                             .+                                          .   -      -
                                                                                                                                 '

I
l-     -   - ..   ..
                                                                                                                                                  ,-   W                       ZIYu'W
                                                                                                                                                                               X
                                                                                                                                                                                                        - - .-
i
'
)
.

t
 -.
  ...--- .                       .
                                                                                                              w                              r               cm z . 4 y. /g,y
                                                                                                                                                             .

'. -
l      -                W N e c
                              '-z-                                .
                                                                                             --.- .--                                    . - .           :       ..
                                                                                                                                                                                                                                 .

t                                                     '--

)-. ...                                                                                                                                                                                          -                           .-.--
,
1
) c-                                                                                                                                                                                        --          -                        -
h                                '
i
X''
i                                    W                                                                                                   g                       >g                         .
                                                                      1D                                                                               M- N
                                         '
                                                                                     .                                               .                           -    .    -                .-   F.X            .--. - ..
                                                                                        f-.Xxw .'..'. 8m-..
                                                                                                      - . --- . ...
                                                                                                                  --- .-.---
                         S           .
                                                                                 h-lx->-m-,-s' ) -.-JY-/ - -.- .----.-...-
                                                                                                                   '


                       ..
                        --                           '6
                                                                                           $.yp
                                                                                              y
                                                                                              .
                                                                                              ..&. yv y
                                                                                              g
                                                                                                  s
                                                                                                 yy, .
                                                                                                      )
                                                                                                            , s
                                                                                                                       .,
                                                                                                                                 .r          .

                             .           ..                             .'                  .             ' '. '
                             .                .   LM
                                                   .-VL...--.----<    -77-'-             . .J ' ...   -     ',-'                .- - .
                                     .rz> --'
                                      . .   -='-'-7.=.=aW*'eN
                                                            -'77.Q  <.z.o+'.--,...m. < .''.--
                                                                 .N.'                                                       .        .
                                     .. . Y= '                                   .       t    D.'                          . ..-. . -.'.-
                                                         ..   .         ..                      :u..;'r...-.                     -.. .
                                                            at-              @
'
$                                oo      ,
                                                                       l4J




                                                                                                              /f' M /F//
